DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/US2017/065664 filed 12/12/2017 which further depends upon CN 201611170887.4 filed 12/16/2016.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “In accordance with implementations of the subject matter described herein, there is provided…” (lines 1-2) of which can be implied and therefore the phrase “is provided,” should be omitted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “A device…” performing steps of, “obtaining, “ and multiple “updating” of which the Examiner deems simply represent abstract mathematical concepts such as mathematical calculations and/or relationships. This judicial exception is not integrated into a practical application because although the claims do recite the usage of a “processing unit” and “memory” that includes instructions performing the abstract idea, there is no actual result or output actually produced.  Instead the claims simply perform abstract computer processing of data which again is simply interpreted as performing mathematical computations. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “processing unit” and “memory” claimed are simply generic computer components that do not preclude the claim from reciting the abstract idea and further since there are no other claim limitations reciting anything other than the abstract idea itself.  Note, claims 1-7 and 14-15 are NOT included with similar a rejection since they explicitly recite a “generating” step that utilizes the computations to product an actual resultant image.

Allowable Subject Matter
Claims 1-7 and 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In reference to claims 1 and 14, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept extracting feature maps from a source image with a first part of a first sub-network in a learning network, processing the feature maps with a second sub-network corresponding to an indicated first texture style to apply the first texture style to the feature maps and generating a target image with a second part of the first sub-network based on the processed feature maps.
In reference to claims 2-7 and 15, these claims depend upon allowable claims 1 and 14 respectively and are therefore also deemed allowable.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (U.S. Publication 2018/0165798)
Lin et al. discloses an image hole filling process that utilizes a texture neural network trained to extract image patch features utilized for filling the hole.
Rymkowski et al. (U.S. Publication 2018/0082715)
Rymkowski et al. discloses applying an artistic style extracted from one or more source images to one or more target images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
6/8/22